Citation Nr: 1137949	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for hiatal hernia (with a history of gastroesophageal reflux disease (GERD) and dyspepsia).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hiatal hernia rated 10 percent, effective July 24, 2004.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in June 2007.  His claims file is now in the jurisdiction of the Phoenix, Arizona RO.  In June 2010 the Board remanded the case for additional development.  An interim July 2011 rating decision granted service connection for depressive disorder rated 10 percent prior to June 23, 2010 and 30 percent from that date; as this represents a full grant of the benefit sought on appeal that matter is no longer before the Board.  

[The Board also notes that the July 2011 supplemental statement of the case issued by the Appeals Management Center cites to Houston VA Medical Center (MC) treatment records among the evidence reported as considered in connection with their readjudication in this matter.  Those records (by their description of the patient and his age and disabilities) clearly pertain to another person -who, in fact, is identified by name and Social Security number in one record-although many of the records do not identify the person in the body of the treatment record, and the Veteran's name has been superimposed at the top of each page.  Inasmuch as the records do not contain any information pertinent to the matter at hand, and did not materially affect the RO's/AMC's readjudication, the misidentification of the records is harmless error as to the matter at hand.  The records have been disassociated from the claims file to be associated with the proper person's record.]


FINDING OF FACT

At no time during the appeal period is the Veteran's hiatal hernia shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; a symptom combination productive of severe impairment of health is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for hiatal hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (Code) 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a November 2006 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

In compliance with the Board's June 2010 remand instructions, the Veteran's pertinent treatment records have been secured and the RO arranged for a VA examination in July 2010.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


The Board notes that the Veteran's disability is characterized as hiatal hernia with a history of GERD and dyspepsia.  The schedule of ratings for the digestive system provides that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.

Under Code 7346 (for hiatal hernia), a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

On February 2005 VA examination the Veteran denied weight loss or anorexia.  He endorsed recurrent heart burn and reflux since age 11, and indicated he took Zantac over-the-counter as needed.  His heartburn occurred with spicy, sweet or acidic foods and stress and his last episode of vomiting was one week prior, which usually occurred one to two times per month.  He had some nausea in the morning and was unable to eat breakfast for several hours after waking up.  His bowel movements were unchanged and he had no melena or hematochezia.  The assessment was GERD.  

An August 2005 VA outpatient treatment record notes that the Veteran's GERD was controlled on an H2 antagonist.  

An April 2006 VA outpatient treatment record notes that the Veteran had esophageal reflux and recurrent heartburn without melena.  He did not have weight loss, weakness, or anorexia.  

A November 2009 VA outpatient treatment record notes that the Veteran did not have change in appetite, nausea, weight loss, difficulty swallowing, or vomiting. 

An April 2010 VA outpatient treatment record notes that the Veteran did not have swallowing problems, nausea, or vomiting.  He took Omeprazole daily for heartburn associated with hiatal hernia.  

A June 2010 VA outpatient treatment record notes that the Veteran complained of loose bowel movements with abdominal pain for three months without nausea or vomiting.  He reported less heartburn.  Gastrointestinal evaluation noted that the Veteran had no change in appetite.   

On July 2010 VA examination the Veteran reported that he was employed part-time as a store clerk and had not lost any time from work in the 12 months prior and that he had been taking Omeprazole for the past year and a half with good response.  He reported occasional difficulty swallowing liquids, but had no dysphagia to solids.  The examiner noted that as long as the Veteran took  his medication and avoided citrus and tomato products he experienced moderately severe heartburn approximately once per week without substernal or arm pain.  There were no episodes of hematemesis or melena.  The Veteran experienced reflux and regurgitation approximately three times per month.  He reported nausea once to twice daily and that he had vomited a few times in the past month.  His GERD was under moderate control with medication.  The examiner noted that there were no effects on daily activities but that the Veteran reported that his reflux was aggravated by excessive lifting and physical activity at work; he was able to complete work tasks.  The impression was gastroesophageal reflux disease, hiatal hernia, and gastroparesis.  

The medical evidence of record does not show or suggest (and the Veteran does not allege) that his hiatal hernia has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, or substernal arm or shoulder pain productive of considerable impairment of health.  Although more recently he occasionally has had difficulty swallowing liquids, he has had no dysphagia to solids, and in 2009 and early 2010 he did not have difficulty swallowing.  He did have heartburn approximately once per week.  However, these symptoms do not rise to the level of being persistently recurrent.  Furthermore, the evidence does not show. nor does the Veteran allege, that he has had substernal arm or shoulder pain.  To control his symptoms he has taken Omeprazole with good response.  His self-reported symptoms of  occasional dysphagia to liquids, vomiting and regurgitation up to three times per month, and moderately severe heartburn approximately once per week fall squarely within the criteria for the 10 percent rating assigned (i.e., two or more of the symptoms for a 30 percent rating, of less severity).  Furthermore, the evidence does not suggest that Veteran's hiatal hernia has resulted in considerable impairment of health; his symptoms are noted to be under moderate control with medication and the July 2010 VA examiner noted that there were no effects on the Veteran's activities of daily living and that although his reflux was aggravated by work tasks he could complete his work and had not lost any time from work.  The Veteran's complaints of epigastric pain are (by his report) partially controlled by diet (i.e. avoiding citrus and spicy foods).  Consequently, the criteria for the next higher, 30 percent, rating are not met (or approximated).  There is no indication in the clinical data of symptoms associated with an even higher (60 percent) rating (material weight loss, hematemesis, or melena with moderate anemia) productive of severe impairment of health.  It is not alleged that he suffers such symptoms.  Consequently, a schedular rating in excess of 10 percent for hiatal hernia is not warranted.

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the hiatal hernia that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate. The Board notes incidentally that there is no indication in the record that the disability has significantly interfered with employment (The Veteran he has not missed any time at work due to the disability.  See July 2010 VA examination report.), or that it has required  hospitalization.    Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a store clerk and has not alleged unemployability due to his service-connected hiatal hernia, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for hiatal hernia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


